           Case 1:16-cr-00396-GHW Document 705 Filed 05/18/20 Page 1 of 3
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/18/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                                                               :
                              -v-                              :   1:16-cr-396-GHW-4
                                                               :
                                                               :         ORDER
 JEFFREY CHILDS,                                               :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        On May 14, 2020, the Court received a letter from Mr. Childs requesting that the Court

order his compassionate release to home confinement pursuant to 18 U.S.C. § 3582(c). Dkt. No.

704. Mr. Child’s letter cites the fact that “COVID-19 spreads like wildfire over these last months,”

and cites the challenges facing his institution, and the prison system as a whole, in remedying its

effects. Mr. Child’s letter acknowledges that his “primary concern isn’t merely my own safety,” but

also his mother’s safety given a number of health challenges that she is confronting.

        Mr. Childs is only 31 years old today. Sentencing Transcript, Dkt. No. 431, at 20:6-7. Mr.

Childs’ letter makes no mention of any particular health concerns of his own that might enhance the

risk associated with COVID-19. As the Court noted at the time of his sentencing, “Mr. Childs is

blessed with good physical health.” Id. at 22:22.

        Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons [(the “BOP”)] to

bring a motion on the defendant’s behalf,” a court may reduce such defendant’s sentence if it finds

that “extraordinary and compelling circumstances warrant such a reduction,” and that “such a
         Case 1:16-cr-00396-GHW Document 705 Filed 05/18/20 Page 2 of 3



reduction is consistent with the applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section 3553(a)

to the extent that they are applicable.” Id. § 3582(c)(1)(A).

        Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. United States v. Ebbers,

— F. Supp. 3d —, No. (S4) 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020)

(quoting 28 U.S.C. § 994(t)). Relevant here, the Commission’s policy statement and its

corresponding commentary on § 3582(a)(1)(A) state that a court may reduce a sentence for

“extraordinary and compelling reasons,” including where the defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not expected

to recover.” 1 U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The defendant, however, must not be a

danger to the community and the reduction must be consistent with the Commission’s policy

statement. Id. § B1.13(2)–(3).

        Mr. Childs’ motion does not present “extraordinary and compelling” reasons for Mr. Childs’

release. Mr. Childs does not have any particular health concerns that raise the risk associated with

COVID-19. As a young man, he is not in a high risk age bracket. While the Court appreciates that

Mr. Childs’ mother would benefit from his presence, the fact that Mr. Childs’ incarceration makes

him unavailable to participate in the lives of his family members is not an extraordinary result of his

sentence, and does not present a compelling reason for his release. Because Mr. Childs’ application

does not meet this threshold requirement, the application is denied.




                                                    2
         Case 1:16-cr-00396-GHW Document 705 Filed 05/18/20 Page 3 of 3



        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        SO ORDERED.

Dated: May 17, 2020
                                                        __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                    3
